                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        2:21-cv-03736-RAO                                            Date: June 24, 2021
Title           Jason Gonzales v. Reederei Jungerhans et al



Present: The Honorable:        Rozella A. Oliver, United States Magistrate Judge


                Donnamarie Luengo                                            N/A
                  Deputy Clerk                                     Court Recorder / Tape No.

        Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                     N/A                                                   N/A


Proceedings: (IN CHAMBERS)              ORDER TO SHOW CAUSE

        This action was filed on May 3, 2021 by Jason Gonzales (“Plaintiff) against Astor
Schiffahrtsgesellschaft GMBH. KG MS "URSA J" (“Defendant”). On June 23, 2021 Defendant
filed an Answer to the First Amended Complaint. Plaintiff has not yet filed the required proof of
service of the Summons and First Amended Complaint (See L.R. 73-2.2).

      The Court will consider the filing of the following, as an appropriate response to this
OSC, on or before July 1, 2021:

                 Proof of service of summons and complaint.


        In accordance with Rule 78 of the Federal Rules of Civil procedures and Local Rule 7-15,
no oral argument of this matter will be heard unless ordered by the Court. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to respond to the
Court’s Order may result in the dismissal of the action.

        IT IS SO ORDERED.




                                                                                                    :
                                                                     Initials of Preparer   dl



CV-90 (03/15)                            Civil Minutes – General                                 Page 1 of 1
